07/07/2020




                 IN SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 19-0727


                        Supreme Court Cause No. DA 19-0727

FARMERS INSURANCE EXCHANGE,         )
                                    )
            Petitioner/Appellee,    )
                                    )
      vs.                           )
                                    )               ORDER GRANTING
KATY WESSEL, JOHN MEHAN,            )               EXTENSION OF TIME
MARC FLORA, GLORIA FLORA, and       )
CONNIE CRITES AS THE PERSONAL )
REPRESENTATIVE OF THE ESTATES )
OF JOHN MICHAEL CRITES.             )
                                    )
            Respondents/Appellants. )
____________________________________)

       PURSUANT to Appellants’/Cross-Appellees’ Second Unopposed Motion for Extension

of Time, the Affidavit in Support, and as opposing counsel has no objection, and for good cause

appearing,

       IT IS HEREBY ORDERED that Appellants/Cross-Appellees Wessel and Mehan shall

have to and including August 7, 2020, to file Appellants’ Reply Brief and Cross-Appellees’

Response Brief in the above-entitled matter.

       DONE AND DATED this ________________________________, 2020.



                                               By




                                                                                Electronically signed by:
ORDER GRANTING EXTENSION OF TIME--pg. 1                                               Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                       July 7 2020